Citation Nr: 1815422	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  16-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for cardiomyopathy.

2.  Entitlement to service connection for cardiomyopathy.

3.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to June 1969 and from May 1971 to September 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of the proceeding is associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for cardiomyopathy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2008 decision, the Board denied entitlement to service connection for cardiomyopathy.  The Veteran did not appeal the February 2008 Board decision.

2.  Evidence added to the record since the February 2008 Board decision relates to unestablished facts necessary to substantiate the underlying claim for service connection for cardiomyopathy.
CONCLUSIONS OF LAW

1.  A February 2008 Board decision, which denied entitlement to service connection for cardiomyopathy, is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  The additional evidence received since the February 2008 Board decision is new and material and the claim of entitlement to service connection for cardiomyopathy is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).
A January 2001 rating decision denied entitlement to service connection for cardiomyopathy because the evidence did not show that the condition was incurred in or caused by service.  In February 2001, the Veteran submitted a notice of disagreement with the January 2001 rating decision.  Following a September 2001 Statement of the Case, the Veteran perfected his appeal to the Board in a November 2001 substantive appeal.  In October 2003, the Board remanded the Veteran's claim to comply with Veterans Claims Assistance Act of 2000.  After development was complete, the claim returned to the Board.  In a February 2008 decision, the Board denied the Veteran's claim for service connection for cardiomyopathy.  The Veteran did not appeal this claim to the Court of Appeals for Veterans Claims.  As such, the February 2008 Board decision, which denied entitlement to service connection for cardiomyopathy, became final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

Since the final February 2008 Board decision, the Veteran testified that he did not have a pre-existing heart condition prior to his military service.  He further testified that he was exposed to toxic industrial materials while in service, in addition to herbicide agent exposure while in the Republic of Vietnam.  He alleged he was exposed to M2 burners which emitted fumes.  He alleged that he would leave the kitchen trailer, where he worked as a cook, with symptoms including dizziness, heart palpitations, headaches, and a general feeling of fogginess.  See August 2016 Hearing Testimony.

Additionally, the Veteran submitted technical manuals and reports on kitchen appliances and ventilation systems, which he alleged were used while he worked as a cook in a mobile kitchen trailer.  In the reports he submitted, the precautions regarding exposure to fumes and vapors were noted.  

The Board finds that this evidence is new and material evidence because it was not of record at the time of the final February 2008 Board decision, and relates to the Veteran's argument that exposure to in-service fumes and toxic materials caused his current cardiac condition.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claim.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for cardiomyopathy, as it raises a reasonable possibility that the Veteran has a current cardiac disability which was incurred during or is related to his active duty service.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for cardiomyopathy is reopened.


REMAND

First, the Veteran has alleged that his current cardiac condition is related to his exposure to fumes and toxins while in-service.  The Veteran submitted additional evidence to support his claim.  This evidence includes a technical manual for a gasoline range outfit, which noted the precautions regarding exposure to fumes.  Additionally, the Veteran submitted a report on the ventilation system for the mobile kitchen trailer that discussed the emission of fumes from use of the equipment.  He submitted an article discussing the health effects of exposure to gasoline vapors and a Wikipedia article suggesting that powered tools, heaters, and cooking equipment can cause acute carbon monoxide poisoning.  

The Board finds that a remand is necessary for an examiner to review the evidence and provide an opinion to determine whether it is at least as likely as not that the Veteran was exposed to fumes and toxins while working as a cook while in service, as alleged by the Veteran, which led to a cardiac disease.  

Second, the Veteran alleged that his current cardiac condition is secondary to his service-connected diabetes mellitus.  The Veteran was provided a VA examination in September 2009.  The examiner opined that the Veteran's cardiac condition was not aggravated beyond any normal progression by the Veteran's service-connected diabetes.  To support this determination, the examiner noted that the Veteran's severely decreased ejection fraction had been slowly getting better despite his diabetes.  The Veteran was provided another VA examination in April 2010, where the examiner opined that the Veteran's cardiac condition is not secondary to his diabetes mellitus.  As rationale, the examiner noted that the Veteran's cardiac condition pre-existed the Veteran's diabetes.  

In considering Dr. R. M.'s May 2017 letter describing the Veteran's severe history of cardiomyopathy and his risk of sudden cardiac death, the Board finds that the Veteran's condition may have worsened since the September 2009 opinion finding an improvement in his condition.  As such, the Board finds that a new VA examination is required to address whether the Veteran's current cardiac condition is secondary to the Veteran's service-connected diabetes.  

Further, the Veteran's claim for a TDIU is inextricably intertwined with his pending claim for entitlement to service connection for cardiomyopathy.  As such, the Board finds that readjudication of this claim by the AOJ should be deferred pending completion of all development on and readjudication of the claim for entitlement to service connection for cardiomyopathy.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an opinion from an appropriate examiner to address the Veteran's claim for service connection for cardiomyopathy.  After reviewing the claims file, the examiner should render an opinion regarding:

(a) Whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's cardiomyopathy was caused by, or is otherwise etiologically related to, his alleged exposure to fumes and toxins, to include carbon monoxide and industrial solvents, while working as a cook while in service.  

In forming this opinion, the examiner is asked to pay particular attention to the Veteran's submissions of evidence pertaining to the type of kitchen appliances and kitchen trailer he alleged was used while in service.  

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiomyopathy was caused by his service-connected diabetes mellitus.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cardiomyopathy was chronically worsened (aggravated) by his service-connected diabetes mellitus beyond a normal progression.

"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  

(d) Whether it is as likely as not (50 percent or greater probability) that the Veteran's symptoms in service were early manifestations of his current cardiomyopathy.  The examiner is asked to specifically address Dr. S. G.'s February 2005 and June 2005 reports that the Veteran's in-service symptoms were early manifestations of his current cardiomyopathy, to include his assertions that he was fatigued at the time of his separation from service in 1985.  

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

2.  Then, readjudicate the appeal, to include the claim for TDIU.  If the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


